Honorable Zollie Steakley    Opinion No. Ww-803
Secretary of State
Capitol Station              Re:   Authority of the Secretary
Austin, Texas                       of State to accept and file
                                    proposed Articles of In-
                                    corporation containing the
                                    clause that the purpose of
                                    the corporation is "to sup-
                                    port and make contributions
                                    to any religious, charitable,
                                    scientific or educational
Dear Mr. Steakley:                  undertaking or organization."
        You have requested an opinion on the following
questions:
             "The opinion of your office is
        respectfully requested concerning the
        authority of this office to accept and
        file the charter of a proposed non-
        profit corporation containing a purpose
        clause stated generally as follows:
             "'The purpose for which the'corpora-
        tion is organized is to support and make
        contributions to any religious, charitable,
        scientific or educational undertaking or
        organization.'
             I,
              . . .
             "1. Should the Secretary of State
        accept and file the proposed Articles of
        Incorporation with the general purpose
        clause stated above?
             "2. If Question No. 1 is answered
        in the affirmative, should the Secretary
Honorable Zollie Steakley, page 2 (w-803).


        of State require an elaboration or a
        detailed statement as to the manner in
        which the corporation will engage in or
        carry out its authorized purposes In
        order to determine whether the corpora-
        tion is exempt from franchise taxes?"
        Subdivision A of Article 2.01, Texas Non-Profit
Corporation Act (House Bill 145, Azts of the 56th Legisla-
ture, Regular Session, 1959, Chapter 162, page 286, pro-
vides in part:
             "A. Except as hereinafter in this
        Article expressly excluded herefrom, non-
        profit corporations may be organized under




        It is noted that the purpose stated in the Articles
of Incorporation submitted with your request is for specific
purposes named in the Act and, therefore, states a lawful
purpose. It is, therefore, our opinion that you are author-
ized to accept and file the Articles of Incorporation.
        In answer to your second question, you are author-
ized to require such informatlon as is necessary for you
to determine whether the corporation is exempt from fran-
chise taxes.


                           SUMMARY
             The Secretary of State is authorized
             to accept and file proposed Articles
             of Incorporation containing the clause
Honorable Zollie Steakley, page 3 (~~-803).


            that its purpose is "to support and
            make contributions to any religious,
            charitable, scientific or educational
            undertaking or organization," as this
            clause constitutes a full statement
            of the purpose of the corporation as
            required by Article 2.01.of the Texas
            Non-Profit Corporation Act.
                              Yours very truly,
                              WILL WILSON
                              Attorney General of Texas




                                    Assistant
JR:mfh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Charles D. Cabaniss
Tom I. McFarling
5. Arthur Sandlin
REVIEWED FOR THE ATTORNEY GENERAL
BY: Leonard Passmore